Citation Nr: 0505379	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  00-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD) for the period from November 
1, 1999, to March 29, 2004.

3.  Entitlement to an initial rating in excess of 30 percent 
for PTSD after March 29, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from June 1958 to September 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1999 and May 2004 rating 
decisions by the Portland, Oregon, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In September 2002 
the veteran presented testimony at a video conference hearing 
before the undersigned Acting Veterans' Law Judge; a 
transcript of that hearing is of record.  This case was 
previously before the Board in November 2003.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

A review of the claims file reveals that additional 
development is required on the issue of service connection 
for heart disease.  In this regard, the Board notes that the 
veteran has asserted that his heart disease is related to his 
service-connected PTSD.  The Board finds that the veteran 
should undergo a VA examination that addresses his 
contentions as to this issue.  38 C.F.R. § 3.159(c)(4).

By rating decision dated in May 2004, service connection for 
PTSD was established, and the veteran was assigned a 
noncompensable rating, effective November 1, 1999, and a 30 
percent rating, effective March 29, 2004.  In a statement 
received on July 2, 2004, the veteran expressed disagreement 
with the assignment of the 30 percent rating, and in a 
statement received in July 28, 2004, the veteran indicated 
that he disagreed with the RO's decision "not to grant me 
30% back to the date of the claim, November 1, 1999."  As 
such, appropriate action, including issuance of a statement 
of the case on this matter, is necessary.  38 C.F.R. § 19.26; 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes 
that as the veteran is appealing the original assignment of 
the rating for his service-connected PTSD, the severity of 
the disability is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of any 
heart disease that might be present.  The 
examiner should offer an opinion, based 
on a review of the record, as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that any 
current heart disease is proximately due 
to or the result of the veteran's PTSD, 
or was aggravated by the PTSD, or is 
otherwise related to the veteran's 
military service.  In the event that the 
examiner finds that the veteran's PTSD 
did not cause but has aggravated any 
current heart disease, the examiner 
should indicate which increased heart 
disease manifestations are due to the 
service-connected PTSD.  It is imperative 
that the claims file be made available to 
the examiner and reviewed by the examiner 
in connection with the examination.

2.  The issue of entitlement to service 
connection for a heart disease should 
again be reviewed by the RO on the basis 
of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran and any representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  The RO should issue a Statement of 
the Case to the veteran and any 
representative addressing the issues of 
entitlement to an initial compensable 
rating for PTSD for the period from 
November 1, 1999, to March 29, 2004, and 
entitlement to an initial rating in 
excess of 30 percent for PTSD after March 
29, 2004.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Conner
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




